         Case 1:19-cv-11464-WGY Document 2 Filed 07/03/19 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS



TOWN OF BRAINTREE

  Plaintiff,
               v.

PURDUE PHARMA L.P.
One Stamford Forum                        Civil Action No.:
201 Tresser Boulevard
Stamford, CT 06901,

PURDUE PHARMA, INC.
One Stamford Forum
201 Tresser Boulevard                     NOTICE OF APPEARANCE
Stamford, CT 06901,

THE PURDUE FREDERICK
COMPANY INC.
One Stamford Forum
201 Tresser Boulevard
Stamford, CT 06901,

TEVA PHARMACEUTICALS USA,
INC.
190 Horsham Road
North Wales, PA 19454,

CEPHALON, INC.
41 Moores Road
Frazer, PA 19355,

JOHNSON & JOHNSON
CT Corporation System
101 Federal Street
Boston, MA 02110,

JANSSEN PHARMACEUTICALS,
INC.; ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS,
INC.; JANSSEN PHARMACEUTICA,

                                      1
         Case 1:19-cv-11464-WGY Document 2 Filed 07/03/19 Page 2 of 4



INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.
c/o CT Corporation System
600 N 2nd Street, Suite 401
Harrisburg, Pennsylvania 17101-1071,

ENDO HEALTH SOLUTIONS INC.
c/o CT Corporation System
155 Federal Street Suite 700
Boston, MA 02110,

ENDO PHARMACEUTICALS, INC.
c/o CT Corporation System
155 Federal Street Suite 700
Boston, MA 02110,


CARDINAL HEALTH INC.
c/o CT Corporation System
155 Federal Street Suite 700
Boston, MA 02110,

MALLINCKRODT LLC
c/o CT Corporation System
155 Federal Street Suite 700
Boston, MA 02110,

MALLINCKRODT PLC
675 McDonnell Blvd.
St. Louis, MO 63042,

MALLINCKRODT BRAND
PHARMACEUTICALS, INC.
675 McDonnell BLV
St. Louis, MO 63042,

SPECGX, LLC
385 Marshall Avenue
Webster Groves, MO
63119,

MCKESSON CORPORATION
c/o Corporation Service Company
84 State St.
Boston, MA 02109,



                                       2
          Case 1:19-cv-11464-WGY Document 2 Filed 07/03/19 Page 3 of 4



AMERISOURCEBERGEN DRUG
CORPORATION
c/o CT Corporation System
c/o CT Corporation System
155 Federal Street Suite 700
Boston, MA 02110,

WALGREENS BOOTS ALLIANCE
d/b/a WALGREEN CO
d/b/a Walgreens of Massachusetts, LLC
c/o Corporation Service Company
84 State Street
Boston, MA 02109,

   AND

JANE DOES 1 – 50,

   Defendants.


                                 NOTICE OF APPEARANCE

       Pursuant to Local Rule of the United States District Court for the District of

Massachusetts 83.5.2, the undersigned counsel hereby gives notice of her appearance as counsel

for the Plaintiff, the Town of Braintree in the above-captioned matter.

                                             Respectfully submitted,

                                             TOWN OF BRAINTREE
                                             By its attorney,

                                             /s/ Gwen Nolan King
                                             Gwen Nolan King, (BBO # 673878)
                                             king@sugarmanrogers.com
                                             Sugarman, Rogers, Barshak & Cohen
                                             101 Merrimac Street
                                             Boston, MA 02114
                                             671.227.3030

Dated: July 3, 2019




                                                3
            Case 1:19-cv-11464-WGY Document 2 Filed 07/03/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I, Gwen Nolan King, hereby certify that this document was filed through the ECF system
and will be sent electronically to the registered participants as listed on the Notice of Electronic
Filing.
                                               /s/ Gwen Nolan King
                                               Gwen Nolan King (BBO # 648397)
4824-3597-3275, v. 1




                                                 4
